Citation Nr: 1726718	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a lumbosacral disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2015 for further development.  

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

In a January 2017 rating decision, the RO denied a higher initial rating for anxiety disorder not otherwise specified, with other specified trauma and stressor-related disorder and subclinical posttraumatic stress disorder, claimed as PTSD.  The Veteran has submitted a notice of disagreement with that determination.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case (VBMS, 3/4/17).  Under these circumstances, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The RO's January 2017 rating decision also included a denial of service connection for dental trauma.  The Veteran's notice of disagreement did not reference the issue.  Consequently, the issue is not before the Board. 


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current right hand disability was manifested during the Veteran's active duty service or for many years after service, or that it is otherwise related to service.

2.  The weight of the evidence is against a finding that the Veteran's current lumbar disability was manifested during the Veteran's active duty service or for many years after service, or that it is otherwise related to service.

CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for a lumbosacral disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in April 2015, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination; and she addressed all the relevant issues.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a VA examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

In sum, the Board finds that the duties to notify and assist have been fully met here.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right hand

At the Veteran's March 2013 Board hearing, he testified that he injured his right hand a number of times, including once when he fell down a ladder and hit his wrist.  He stated that he never received treatment for it.  He reported it to a corpsman and he was given aspirin.  He stated that it has bothered him intermittently since service but that he has only recently sought treatment because his hand keeps falling asleep.  The Veteran also recalled an incident in which his hand got "wedged on a patch panel" and he was thrown against it (VVA, Transcript, pgs. 2-7).    

The service treatment records fail to reflect any findings attributable to a right hand injury.  The Veteran's July 1973 separation examination reflects normal findings.  

Post-service treatment records include a September 2004 Agent Orange examination report in which the Veteran stated that in 2001, he started having hypersensitivity reactions on his face, feet, and hands (angioedema symptoms) (VBMS, 11/1/16, p. 715).  In December 2007, he reported swelling of both hands (as well as face and tongue) that began 6-7 years earlier (VBMS, 11/1/16, p. 629).  In a March 2011 Agent Orange Examination, he reported that a transformer in the Navy shocked and burned his right hand (VBMS, 11/1/16, p. 529).  In a December 2011 treatment report the Veteran relayed that his left hand was going to sleep and was sore, and that his two small fingers feel bruised.  He stated that he had the same symptoms in his right hand but to a lesser extent.  The duration of the symptoms was two months (VBMS, 11/1/16, pgs. 478-481).  

A January 2012 treatment report reflect left wrist pain that was assessed as probable carpal tunnel syndrome vs. overuse (VBMS, 11/1/16, p. 476).  Left wrist pain was also noted in treatment reports dated March 2012 and August 2013 (VBMS, 11/1/16, pgs. 386, 357).  

A March 2012 treatment report reflects that the Veteran had bilateral carpal tunnel syndrome with an onset date of approximately seven months earlier (VBMS, 11/1/16, p. 441).  

A September 2014 treatment report reflects that the Veteran reported right wrist pain of one week's duration.  The pain was described as intermittent (VBMS, 11/1/16, p. 305-306).  

A January 2016 x-ray of the right hand and wrist reflects minor degenerative changes, with no acute abnormality (VBMS, 11/1/16, p. 172).  
.   
The Veteran underwent a VA examination in April 2015.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran reported wrist pain but that there was no diagnosis associated with it.  She noted that he has been diagnosed with carpal tunnel syndrome and that this is not primarily a "hand" condition (VBMS, Hand and Fingers DBQ).  The examiner noted that this is a peripheral nerve condition and that he was diagnosed with it in 2014.  She noted the Veteran's testimony regarding his alleged in-service injuries.  She noted that the post service treatment records reflect that he reported right wrist pain for the first time in September 2014. She also noted that there were prior complaints of left wrist pain; and that the Veteran insists that the records are erroneous (that his complaints have always been of right wrist pain). (VBMS, Peripheral Nerves DBQ).   

The examiner noted that despite the lack of documentation in the service treatment records, that the Veteran's lay service testimony was to be accepted as consistent with the circumstances of service.  Nonetheless, she found that it was "NOT at least as likely as not (a 50 percent or greater probability) that his right peripheral nerve condition of Carpal Tunnel Syndrome (CTS) began during or are causally related to service."  [Emphasis in original].  She noted that CTS is an overuse syndrome and not likely to be caused by the mechanism of injury the Veteran's verbal history outlines happened in service.  She stated that it is likely to have been caused by his long career as an office machine repairman.  The job required much fine use of the wrists, hand, and fingers.  She pointed out that the Veteran is right hand dominant and therefore would likely have used his right hand for these tasks.  Finally, she pointed out that the diagnosis of the right CTS is not noted in the medical record until 2014, some 40 years after his time in service.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has satisfied the first two elements of service connection.  With regard to the first element, he has been diagnosed with carpal tunnel syndrome and x-rays have shown minor degenerative changes.  

With regard to the second element of service connection, the Board notes that the service treatment records fail to show findings attributed to a right hand disability.  However, the Veteran has been awarded the Combat Action Ribbon.  The Veteran's personnel records reflect that he was stationed aboard the U.S.S. Leonard F. Mason beginning in August 1972.  Unofficial history records of the ship confirm participation in combat.  Pursuant to U.S.C. § 1154(b), the VA may accept lay or other evidence of a disease or injury (if consistent with the circumstances, conditions, or hardships of such service), notwithstanding the fact that there is no record of such an injury.  The Board finds the lay testimony to be credible evidence of an in-service injury consistent with the circumstances, conditions, or hardships of the Veteran's service.

The Board notes that service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has testified that it has bothered him intermittently since service, but that he has only recently sought treatment because his hand keeps falling asleep.

The Board notes that the Veteran's separation examination yielded normal findings.  The earliest post service treatment records reflect that the Veteran started having hypersensitivity reactions in his hands in 2001.  In December 2007, the Veteran reported that swelling in his hands began 6-7 years earlier.  A December 2011 treatment report reflects symptoms that began two months earlier.  Finally, a March 2012 treatment report reflects that he had bilateral carpal tunnel syndrome with an onset date of approximately seven months earlier.  

For the above reasons, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current right hand disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the April 2015 VA examiner concluded that the Veteran's right hand disability was less likely as not related to service because CTS is an overuse syndrome and not likely to be caused by the mechanism of injury the Veteran's verbal history outlines happened in service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale; and no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current right hand disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of his right hand disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).
 
Back

At the Veteran's March 2013 Board hearing, he testified that a rectifier (used in UHF communications) threw him 6-8 feet in the air and up against a patch panel.  He stated that his heart stopped and he stopped breathing because he was so scared. He also stated that his hand was very sore afterwards.  He went to sick bay and was given aspirin; he had no other treatment (VVA, Transcript, pgs. 7-9).

The service treatment records fail to reflect any findings attributed to a back injury.  The Veteran's July 1973 separation examination yielded normal findings.  

Post-service treatment reports include a September 2004 Agent Orange examination.  The report reflects that the Veteran has had "chronic low back pain 2000 trauma."  The report later stated that the Veteran has had chronic low back pain since a motor vehicle accident (VBMS, 12/7/10, pgs. 119-122).  A March 2011 Agent Orange examination report also noted the motor vehicle accident that occurred 12 years earlier (VBMS, 11/1/16, p. 529).  The Veteran also went to the emergency room in February 2014, with complaints of severe back spasms of a few days duration (VBMS, 11/1/16, p. 330).  

The Veteran underwent a VA examination in April 2015.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran was diagnosed with degenerative disc disease (DDD) in 2002.  She noted the Veteran's testimony regarding his alleged in-service back injury.  She also noted that the post service treatment records reflect reports of chronic low back pain in 2002, at the age of 50, in a letter from his chiropractor.  At that time, it was reported that DDD at the L5/S1 level with spurring was seen on the x-ray he performed.  No further imaging has been done.  

The Veteran reported that he continued to seek chiropractic care.  A June 2004 treatment report states "Musculoskeletal: He has an occasional back spasm in
the low spine.  He states he believes that is residual from when he dove in a pool as a child and was hit on the bottom.  He occasionally goes to a chiropractor for adjustment of his back and then takes care of the problem."  (VBMS, 12/7/10, p. 138).  The examiner noted that the Veteran was 53 years old at the time.  She also noted that a March 2011 Agent Orange examination reflected a backache, for which he sought treatment with a chiropractor every two weeks (VBMS, 11/1/16, p. 531).  

The examiner noted that, despite the lack of documentation in the service treatment records, that the Veteran's lay service testimony was to be accepted as consistent with the circumstances of service.  Nonetheless, she was unable to find enough evidence to state with a 50 percent or greater probability that the Veteran's current low back condition of lumbar DDD began during or was causally related to service.  She accepted his lay evidence as instructed; however, the available post service medical evidence was not sufficient to show a nexus to service.

The examiner pointed out that the first available evidence of a back condition was in 2002, (29 years after service), when he was seen by his chiropractor.  At that time, degenerative change was reportedly seen on his x-ray.  She acknowledged that this generally indicates prior injury/strain/stress on the back.  However, given the available evidence, she found it less likely than not that his current back disability was related to the single injury to his back during his four years in service.  Instead, she found it more likely to be due to the 20+ years that he spent repairing copiers.  This work required bending down, awkward positions, carrying parts/supplies etc.  She also pointed out that the Veteran indicated in his verbal history that "it hurt for about 3 days."  She stated that although she was certain that the overall injury was frightening and very painful acutely, the history would suggest that the injury specifically to the back was (clinically) a fairly mild or perhaps moderate (but not severe) back injury.  She noted that he did not report undergoing physical therapy or CMT, or seeking any treatment for it.  She reasoned that a serious thoracolumbar spine injury, of the type that is likely to cause degenerative change later on, would very likely have brought him in for care at some point in service, even if it was not right away.  Finally, she noted that the separation examination was silent for any back condition, from which she opined that that it was not a significant issue at discharge.  

Analysis

As with the Veteran's right hand disability, the Board finds that the Veteran has satisfied the first two elements of service connection with regards to his back disability.  With regard to the first element, he has been diagnosed with degenerative disc disease.  He therefore has a current disability.  

 Regarding the second element of service connection, the Board finds the lay testimony to be credible evidence of an in-service injury consistent with the circumstances, conditions, or hardships of the Veteran's service.

Once again, it is the third element of service connection claims in which the Veteran's claim falls short.  

The Veteran testified that he went to sick bay upon being injured and that he was given aspirin.  He testified that he received no other in service treatment.  Consequently, chronicity in service is not shown by the service treatment records.  This itself is not fatal to the claim.  Rather, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has never testified that he has had continuity of symptomatology since service.  Moreover, the post service treatment records provide ample evidence that his current disability began many years after service.  The post service treatment records repeatedly refer to a motor vehicle accident that occurred in 2000.    

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current back disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in April 2015 stated that she was unable to find enough evidence to state with a 50 percent or greater probability that the Veteran's current low back condition of lumbar DDD began during or is causally related to service.  She accepted his lay evidence as instructed; however, the available post service medical evidence was not sufficient to show a nexus to service.  She reasoned that based on the nature of the disability, it was less likely to be due to a single in-service injury and more likely to be due to 20+ years of job related bending down, awkward positions, carrying parts/supplies etc.  She noted that if the in-service injury to the back was serious enough to cause degenerative changes later on, then it would very likely would have required care (physical therapy or CMT) at some point during service.  

The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale; and no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current back disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of his back disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a lumbosacral disability is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


